                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


PAMELA G. TORAIN,                        )
                                         )
                Plaintiff,               )
                                         )
                v.                       )   1:17CV816
                                         )
NANCY BERRYHILL,                         )
Acting Commissioner of                   )
Social Security,                         )
                                         )
                Defendant.               )


                                 ORDER

     On August 30, 2018, the United States Magistrate Judge’s

Recommendation was filed and notice was served on the parties

pursuant to 28 U.S.C. § 636.    Plaintiff filed objections (Doc. 17)

within the time limit prescribed by Section 636.             The Acting

Commissioner filed a response.     (Doc. 18.)

     The court has reviewed Plaintiff’s objections de novo and

finds that they do not change the substance of the United States

Magistrate Judge’s Recommendation (Doc. 15), which is affirmed and

adopted.1


1
 In the objections, Plaintiff contends that the Recommendation relies on
additional grounds not invoked by the ALJ. However, the Recommendation
relies on the grounds specifically cited by the ALJ and notes the
substantial evidence supporting the ALJ’s findings. (See also Tr. at
23 (providing specific reasoning and citing Exhibit 16F and Exhibit
13F)).   Plaintiff’s objections also identify additional evidence in
support of her contention that her use of a cane was medically necessary.
(Doc. 17 at 10-11.) However, that evidence was considered by the ALJ
with respect to the December 2013 consultative examination (Tr. at 17,
     IT IS THEREFORE ORDERED that the Commissioner’s decision

finding no disability is AFFIRMED, that Plaintiff’s Motion for

Judgment   on   the   Pleadings   (Doc.   11)   is   DENIED,   that   the

Commissioner’s Motion for Judgment on the Pleadings (Doc. 13) is

GRANTED, and that this action is DISMISSED WITH PREJUDICE.




                                          /s/   Thomas D. Schroeder
                                       United States District Judge


September 30, 2018




413), but as noted in the Recommendation, the ALJ found that “medical
records indicated that while [Plaintiff] used a cane and walker prior
to her bilateral hip replacements, her gait and mobility were greatly
improved following these surgeries” in August and October 2014 (Tr. at
22, 19). Substantial evidence supports the ALJ’s conclusions.

                                   2
